UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September30, 2011 OR [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 000-53555 Hibernia Bancorp, Inc. (Exact Name of Registrant as Specified in Its Charter) Louisiana 26-2833386 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 325 Carondelet Street New Orleans, Louisiana 70130 (Address of Principal Executive Offices) (Zip Code) (504) 522-3203 (Registrant’s Telephone Number, Including Area Code) Not Applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. [X] Yes[ ] No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Date File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).[X] Yes[ ] No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check One): Large accelerated filer [ ]Accelerated filer [ ] Non-accelerated filer[ ]Smaller reporting company [X] (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). [] Yes[X] No APPLICABLE ONLY TO CORPORATE ISSUERS: Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date:As of November 10, 2011, 1,032,667 shares of the Registrant’s common stock were issued and outstanding. Hibernia Bancorp, Inc. Form 10-Q Table of Contents PART I - FINANCIAL INFORMATION Page Item 1 -Financial Statements (Unaudited) 1 Item 2 -Management’s Discussion and Analysis of Financial Condition and Results of Operations 34 Item 3 -Quantitative and Qualitative Disclosures About Market Risk 44 Item 4 -Controls and Procedures 44 PART II - OTHER INFORMATION Item 1 -Legal Proceedings 44 Item 1A -Risk Factors 44 Item 2 -Unregistered Sales of Equity Securities and Use of Proceeds 45 Item 3 -Defaults Upon Senior Securities 46 Item 4 -(Removed and Reserved) 46 Item 5 -Other Information 46 Item 6 -Exhibits 47 Signatures 48 Item 1 – Financial Statements (Unaudited). Hibernia Bancorp, Inc. Consolidated Balance Sheets (Unaudited) At September 30, At December 31, (In Thousands) Assets Cash, Non-Interest Bearing $ $ Cash, Interest Bearing Total Cash and Cash Equivalents Certificates of Deposit Securities Available-for-Sale Loans Receivable, Net Accrued Interest Receivable Investment in FHLB Stock Investment in FNBB Stock Other Real Estate Owned, Net Premises and Equipment, Net Deferred Income Taxes Prepaid Expenses and Other Assets Total Assets $ $ Liabilities and Equity Liabilities Deposits $ $ Advance Payments by Borrowers for Taxes and Insurance Accrued Interest Payable 16 3 Accounts Payable and Other Liabilities Total Liabilities Equity Preferred Stock, $.01 par value – 1,000,000 Shares Authorized; None Issued Common Stock, $.01 par value – 9,000,000 Shares Authorized; 1,113,334 Issued; 1,032,667 Shares Outstanding at September 30, 2011 and December 31, 2010 11 11 Additional Paid-In Capital Treasury Stock at cost – 80,667 shares at September 30, 2011 and December 31, 2010 ) ) Unallocated Common Stock held by: Employee Stock Ownership Plan (ESOP) ) ) Recognition and Retention Plan (RRP) ) ) Accumulated Other Comprehensive Income, Net of Tax Effects 52 80 Retained Earnings Total Equity Total Liabilities and Equity $ $ (1) Balances as of December 31, 2010 are derived from audited financial statements in Hibernia Bancorp, Inc.'s 2010 Annual Report on Form 10-K. See notes to consolidated financial statements. 1 Hibernia Bancorp, Inc. Consolidated Statements of Operations (Unaudited) Three Months Ended September 30, Nine Months Ended September 30, (In Thousands, Except Per Share Data) Interest Income Loans Receivable Mortgage Loans $ Commercial Loans Consumer and Other Loans 3 4 9 8 Federal Funds Sold 3 Mortgage-Backed Securities 24 51 86 Investment Securities 3 2 10 Other Investments and Deposits 6 3 11 4 Total Interest Income Interest Expense Deposits Total Interest Expense Net Interest Income Provision for Loan Losses 29 28 67 38 Net Interest Income After Provision for Loan Losses Non-Interest Income Rental Income, Net of Related Expenses 24 25 67 82 Other Income 8 6 30 18 Total Non-Interest Income 32 31 97 Non-Interest Expenses Salaries and Employee Benefits Occupancy Expenses Data Processing 88 78 Advertising and Promotional Expenses ) 21 44 78 Professional Fees 54 62 Insurance Expense 11 1 29 24 Supplies and Stationery 17 22 45 57 Telephone and Postage 19 14 56 42 Supervision, Exams and Assessments 20 17 66 53 Directors’ Fees 12 11 38 38 Franchise and Shares Taxes 16 3 50 27 Other Operating Expenses 56 23 78 Total Non-Interest Expenses Income (Loss) Before Income Taxes ) ) Income Tax Expense (Benefit) 74 ) Net Income (Loss) $
